William Durham 1740286
                            Ramsey One Unit
                              1100 FM 655
                        Rosharon, Texas 77583


Court of Criminal Appeals    I Austin                       August 4,2015
P.O. Box 12308
Austin, Texas   78711                   RE: Habeas Corpus



Dear Clerk,


  Enclosed, please find my Writ of Mandamus.


  I respectfully request that you bring this to the attention
of the court as soon as possible.


 Thank you for all you do, I remain ...
                                                        RECE~VED ~N
                                                      COURT OF C~WIINAl APPEALS
                                                             AUB 0 6 2015



                                                                            .

                                  Respectfully,
                         Cause No. 28475-A


Ex Parte William E. Durham                §              In the 75th
          Petitioner, Pro Se              §              Judicial District
                                          §              court of
                                          §              Liberty County,Tx


                   PETITION FOR WRIT OF MANDAMUS

TO THE HONORABLE COURT OF APPEALS:

COMES NOW, William Durham, Petitioner     I Pro Se in the above entitled
and number cause and respectfully presents this his Petition
for Writ of Mandamus and in support thereof will show:


1. Petitioner filed his Habeas Corpus 11.07 with the 75th Judicial
District Court on May 11, 2015 with the Liberty County District
Clerk Donna G. Brown.


2. Petitioner recieved, after many request to the clerk, a response
from the Liberty C6unty Assistant District Attorney stating that
he recieved the writ on June and it was in the works [sic].


3. Petition~r claims that the Liberty County officials are deliberately
stalling in an attempt to detour this Petiioner in his legal
remedy.   Liberty C6unty Officials has denied this Petitioner
is Constitututional rights to redress his claims, further, petitioner
has put forth his actual innocence with newly presented evidence
that will establish his innocence and his claim of illegal incarceration.


4. Petitioner repsectfully request that this Honorable court
instruct Liberty County Officials to comply with Article 11.07
and issue their Answers and findings of fact and conclusions.



                               Respectfully Submitted,    ;.&----------